
	
		II
		112th CONGRESS
		2d Session
		S. 2233
		IN THE SENATE OF THE UNITED STATES
		
			March 26, 2012
			Mr. Schumer (for
			 himself, Mr. Lee,
			 Ms. Mikulski, Mr. Blunt, Ms.
			 Klobuchar, Mr. Kirk,
			 Mr. Rubio, and Mr. Coons) introduced the following bill; which was
			 read twice and referred to the Committee
			 on the Judiciary
		
		A BILL
		To amend the Immigration and Nationality Act to stimulate
		  international tourism to the United States.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Jobs Originated through Launching
			 Travel Act or the JOLT Act.
		2.Visa validity
			 periodIf the Secretary of
			 State demonstrates that the United States would not be adversely affected, the
			 Secretary may modify or enter into agreements with certain countries on a
			 nonreciprocal basis to allow for longer visa validity periods than the periods
			 with such countries that are in existence as of the date of the enactment of
			 this Act.
		3.Expediting
			 priority visitorsSection
			 286(u) of the Immigration and Nationality Act (8 U.S.C. 1356(u)) is
			 amended—
			(1)by amending the subsection heading to read
			 as follows:
				
					(u)Premium
				processing
				fee
					;
			(2)by striking The Attorney
			 General and inserting the following:
				
					(1)Employment-based
				petitions and applicationsThe Secretary of Homeland
				Security
					;
			(3)by striking This fee and
			 inserting The fee authorized under this paragraph;
			(4)by striking
			 The Attorney General may adjust this fee and inserting
			 The Secretary may adjust the fee authorized under this
			 paragraph; and
			(5)by adding at the
			 end the following:
				
					(2)Visitor
				visasThe Secretary of State shall offer premium processing for
				visitor visas issued to nonimmigrants described in section 101(a)(15)(B) and
				shall ensure that applicants requesting premium processing for such visas are
				interviewed and the visa application is adjudicated not later than 3 business
				days after the date of the applicant’s request for a visa appointment, absent
				compelling security concerns. The Secretary shall charge a fee for premium
				processing services under this paragraph in an amount sufficient to recover the
				costs incurred—
						(A)to more quickly
				process such visas in India, China, and Brazil; and
						(B)to create mobile
				interview units to process visa applications and conduct visa interviews in
				cities with more than 1,000,000 people that do not have a United States embassy
				or
				consulate.
						.
			4.Encouraging
			 Canadian tourism to the United StatesSection 211 of the Immigration and
			 Nationality Act (8 U.S.C. 1181) is amended by adding at the end the
			 following:
			
				(d)Canadian
				retireesThe Secretary of Homeland Security shall admit any
				alien, and the spouse and children of the alien, for a period of not less than
				240 days, if the alien demonstrates, to the satisfaction of the Secretary, that
				the alien—
					(1)is a citizen of
				Canada;
					(2)is older than 50
				years of age;
					(3)owns a residence
				in the United States or has signed a rental agreement for accommodations in the
				United States for the duration of the alien's stay in the United States;
					(4)is not
				inadmissible under section 212;
					(5)is not deportable
				under section 237;
					(6)will not engage
				in employment in the United States; and
					(7)will not seek any
				form of assistance or benefit described in section 403(a) of the Personal
				Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C.
				1613(a)).
					.
		5.Incentives for
			 foreign visitors visiting the United States during low peak seasons
			(a)Application
			 feesThe Secretary of State
			 shall give foreign visitors an incentive to apply for a visa when the demand is
			 lower by decreasing the visa application and issuance fees charged to
			 nonimmigrants described in section 101(a)(15)(B) of the Immigration and
			 Nationality Act (8 U.S.C. 1101(a)(15)(B)) in selected countries during periods
			 when there is low demand for visitor visas in such countries.
			(b)LimitationIn
			 decreasing visa application and issuance fees under subsection (a), the
			 Secretary shall—
				(1)subject to
			 paragraph (2), maximize the demand for such visa applications; and
				(2)maintain the
			 total amount collected from such fees.
				6.Visa Waiver Program
			 enhanced security and reform
			(a)DefinitionsSection
			 217(c)(1) of the Immigration and Nationality Act (8 U.S.C. 1187(c)(1)) is
			 amended to read as follows:
				
					(1)Authority to
				designate; definitions
						(A)Authority to
				designateThe Secretary of Homeland Security, in consultation
				with the Secretary of State, may designate any country as a program country if
				that country meets the requirements under paragraph (2).
						(B)DefinitionsIn
				this subsection:
							(i)Appropriate
				congressional committeesThe term appropriate congressional
				committees means—
								(I)the
				Committee on Foreign Relations, the
				Committee on Homeland Security and Governmental Affairs, and
				the Committee on the
				Judiciary of the Senate; and
								(II)the
				Committee on Foreign Affairs, the Committee on
				Homeland Security, and the Committee on the Judiciary of the House of
				Representatives.
								(ii)Overstay
				rate
								(I)Initial
				designationThe term
				overstay rate means, with respect to a country being considered
				for designation in the program, the ratio of—
									(aa)the
				number of nationals of that country who were admitted to the United States on
				the basis of a nonimmigrant visa under section 101(a)(15)(B) whose periods of
				authorized stay ended during a fiscal year but who remained unlawfully in the
				United States beyond such periods; to
									(bb)the
				number of nationals of that country who were admitted to the United States on
				the basis of a nonimmigrant visa under section 101(a)(15)(B) whose periods of
				authorized stay ended during that fiscal year.
									(II)Continuing
				designationThe term
				overstay rate means, for each fiscal year after initial
				designation under this section with respect to a country, the ratio of—
									(aa)the
				number of nationals of that country who were admitted to the United States
				under this section or on the basis of a nonimmigrant visa under section
				101(a)(15)(B) whose periods of authorized stay ended during a fiscal year but
				who remained unlawfully in the United States beyond such periods; to
									(bb)the
				number of nationals of that country who were admitted to the United States
				under this section or on the basis of a nonimmigrant visa under section
				101(a)(15)(B) whose periods of authorized stay ended during that fiscal
				year.
									(III)Computation of
				overstay rateIn determining
				the overstay rate for a country, the Secretary of Homeland Security may utilize
				information from any available databases to ensure the accuracy of such
				rate.
								(iii)Program
				countryThe term program country means a country
				designated as a program country under subparagraph
				(A).
							.
			(b)Technical and
			 conforming amendmentsSection 217 of the Immigration and
			 Nationality Act (8 U.S.C. 1187) is amended—
				(1)by striking Attorney General
			 each place the term appears (except in subsection (c)(11)(B)) and inserting
			 Secretary of Homeland Security; and
				(2)in subsection
			 (c)—
					(A)in paragraph
			 (2)(C)(iii), by striking Committee on the Judiciary and the Committee on
			 International Relations of the House of Representatives and the Committee on
			 the Judiciary and the Committee on Foreign Relations of the Senate and
			 inserting appropriate congressional committees;
					(B)in paragraph
			 (5)(A)(i)(III), by striking Committee on the Judiciary, the Committee on
			 Foreign Affairs, and the Committee on Homeland Security, of the House of
			 Representatives and the Committee on the Judiciary, the Committee on Foreign
			 Relations, and the Committee on Homeland Security and Governmental Affairs of
			 the Senate and inserting appropriate congressional
			 committees; and
					(C)in paragraph (7),
			 by striking subparagraph (E).
					(c)Designation of
			 program countries based on overstay rates
				(1)In
			 generalSection 217(c)(2)(A) of the Immigration and Nationality
			 Act (8 U.S.C. 1187(c)(2)(A)) is amended to read as follows:
					
						(A)General
				numerical limitations
							(i)Low nonimmigrant
				visa refusal rateThe
				percentage of nationals of that country refused nonimmigrant visas under
				section 101(a)(15)(B) during the previous full fiscal year was not more than 3
				percent of the total number of nationals of that country who were granted or
				refused nonimmigrant visas under such section during such year.
							(ii)Low
				nonimmigrant overstay rateThe overstay rate for that country was not
				more than 3 percent during the previous fiscal
				year.
							.
				(2)Qualification
			 criteriaSection 217(c)(3) of such Act (8 U.S.C. 1187(c)(3)) is
			 amended to read as follows:
					
						(3)Qualification
				criteriaAfter the initial
				period, a country may not be designated as a program country unless the
				Secretary of Homeland Security, in consultation with the Secretary of State,
				determines, pursuant to the requirements under paragraph (5), that the
				designation will be
				continued.
						.
				(3)Continuing
			 designationSection
			 217(c)(5)(A)(i)(II) of such Act (8 U.S.C. 1187(c)(5)(A)(i)(II)) is amended to
			 read as follows:
					
						(II)shall determine, based upon the evaluation
				in subclause (I), whether any such designation under subsection (d) or (f), or
				probation under subsection (f), ought to be continued or
				terminated;
						.
				(4)Computation of
			 visa refusal rates; judicial reviewSection 217(c)(6) of such Act
			 (8 U.S.C. 1187(c)(6)) is amended to read as follows:
					
						(6)Computation of
				visa refusal rates and judicial review
							(A)Computation of
				visa refusal ratesFor
				purposes of determining the eligibility of a country to be designated as a
				program country, the calculation of visa refusal rates shall not include any
				visa refusals which incorporate any procedures based on, or are otherwise based
				on, race, sex, or disability, unless otherwise specifically authorized by law
				or regulation.
							(B)Judicial
				reviewNo court shall have jurisdiction under this section to
				review any visa refusal, the Secretary of State’s computation of a visa refusal
				rate, the Secretary of Homeland Security’s computation of an overstay rate, or
				the designation or nondesignation of a country as a program
				country.
							.
				(5)Visa waiver
			 informationSection 217(c)(7) of such Act (8 U.S.C. 1187(c)(7))
			 is amended—
					(A)by striking
			 subparagraphs (B) through (E); and
					(B)by striking
			 Waiver
			 information— and all that follows through In
			 refusing and inserting Waiver information—In refusing.
					(6)Waiver
			 authoritySection 217(c)(8) of such Act (8 U.S.C. 1187(c)(8)) is
			 amended to read as follows:
					
						(8)Waiver
				authorityThe Secretary of Homeland Security, in consultation
				with the Secretary of State, may waive the application of paragraph (2)(A)(i)
				for a country if—
							(A)the country meets
				all other requirements of paragraph (2);
							(B)the Secretary of
				Homeland Security determines that the totality of the country's security risk
				mitigation measures provide assurance that the country's participation in the
				program would not compromise the law enforcement, security interests, or
				enforcement of the immigration laws of the United States;
							(C)there has been a
				general downward trend in the percentage of nationals of the country refused
				nonimmigrant visas under section 101(a)(15)(B);
							(D)the country
				consistently cooperated with the Government of the United States on
				counterterrorism initiatives, information sharing, preventing terrorist travel,
				and extradition of the country's nationals to the United States before the date
				of its designation as a program country, and the Secretary of Homeland Security
				and the Secretary of State assess that such cooperation is likely to continue;
				and
							(E)the percentage of nationals of the country
				refused a nonimmigrant visa under section 101(a)(15)(B) during the previous
				full fiscal year was not more than 10 percent of the total number of nationals
				of that country who were granted or refused such nonimmigrant
				visas.
							.
				(d)Termination of
			 designation; probationSection 217(f) of the Immigration and
			 Nationality Act (8 U.S.C. 1187(f)) is amended to read as follows:
				
					(f)Termination of
				designation; probation
						(1)DefinitionsIn
				this subsection:
							(A)Probationary
				periodThe term probationary period means the fiscal
				year in which a probationary country is placed in probationary status under
				this subsection.
							(B)Program
				countryThe term program country has the meaning
				given that term in subsection (c)(1)(B).
							(2)Determination,
				notice, and initial probationary period
							(A)Determination of
				probationary status and notice of noncomplianceAs part of each
				program country’s periodic evaluation required by subsection (c)(5)(A), the
				Secretary of Homeland Security shall determine whether a program country is in
				compliance with the program requirements under subparagraphs (A)(ii) through
				(F) of subsection (c)(2).
							(B)Initial
				probationary periodIf the Secretary of Homeland Security
				determines that a program country visa is not in compliance with the program
				requirements under subparagraphs (A)(ii) through (F) of subsection (c)(2), the
				Secretary of Homeland Security shall place the program country in probationary
				status for the fiscal year following the fiscal year in which the periodic
				evaluation is completed.
							(3)Actions at the
				end of the initial probationary periodAt the end of the initial
				probationary period of a country under paragraph (2)(B), the Secretary of
				Homeland Security shall take 1 of the following actions:
							(A)Compliance
				during initial probationary periodIf the Secretary determines
				that all instances of noncompliance with the program requirements under
				subparagraphs (A)(ii) through (F) of subsection (c)(2) that were identified in
				the latest periodic evaluation have been remedied by the end of the initial
				probationary period, the Secretary shall end the country’s probationary
				period.
							(B)Noncompliance
				during initial probationary periodIf the Secretary determines
				that any instance of noncompliance with the program requirements under
				subparagraphs (A)(ii) through (F) of subsection (c)(2) that were identified in
				the latest periodic evaluation has not been remedied by the end of the initial
				probationary period—
								(i)the Secretary may
				terminate the country’s participation in the program; or
								(ii)on an annual
				basis, the Secretary may continue the country’s probationary status if the
				Secretary, in consultation with the Secretary of State, determines that the
				country’s continued participation in the program is in the national interest of
				the United States.
								(4)Actions at the
				end of additional probationary periodsAt the end of all
				probationary periods granted to a country pursuant to paragraph (3)(B)(ii), the
				Secretary shall take 1 of the following actions:
							(A)Compliance
				during additional periodThe
				Secretary shall end the country’s probationary status if the Secretary
				determines during the latest periodic evaluation required by subsection
				(c)(5)(A) that the country is in compliance with the program requirements under
				subparagraphs (A)(ii) through (F) of subsection (c)(2).
							(B)Noncompliance
				during additional periodsThe
				Secretary shall terminate the country's participation in the program if the
				Secretary determines during the latest periodic evaluation required by
				subsection (c)(5)(A) that the program country continues to be in non-compliance
				with the program requirements under subparagraphs (A)(ii) through (F) of
				subsection (c)(2).
							(5)Effective
				dateThe termination of a country's participation in the program
				under paragraph (3)(B) or (4)(B) shall take effect on the first day of the
				first fiscal year following the fiscal year in which the Secretary determines
				that such participation shall be terminated. Until such date, nationals of the
				country shall remain eligible for a waiver under subsection (a).
						(6)Treatment of
				nationals after terminationFor purposes of this subsection and
				subsection (d)—
							(A)nationals of a
				country whose designation is terminated under paragraph (3) or (4) shall remain
				eligible for a waiver under subsection (a) until the effective date of such
				termination; and
							(B)a waiver under
				this section that is provided to such a national for a period described in
				subsection (a)(1) shall not, by such termination, be deemed to have been
				rescinded or otherwise rendered invalid, if the waiver is granted prior to such
				termination.
							(7)Consultative
				role of the secretary of stateIn this subsection, references to
				subparagraphs (A)(ii) through (F) of subsection (c)(2) and subsection (c)(5)(A)
				carry with them the consultative role of the Secretary of State as provided in
				those
				provisions.
						.
			(e)Review of
			 overstay tracking methodologyNot later than 180 days after the date of
			 the enactment of this Act, the Comptroller General of the United States shall
			 conduct a review of the methods used by the Secretary of Homeland
			 Security—
				(1)to track aliens
			 entering and exiting the United States; and
				(2)to detect any such
			 alien who stays longer than such alien's period of authorized admission.
				(f)Evaluation of
			 electronic system for travel authorizationNot later than 90 days
			 after the date of the enactment of this Act, the Secretary of Homeland Security
			 shall submit to Congress—
				(1)an evaluation of
			 the security risks of aliens who enter the United States without an approved
			 Electronic System for Travel Authorization verification; and
				(2)a description of
			 any improvements needed to minimize the number of aliens who enter the United
			 States without the verification described in paragraph (1).
				(g)Sense of
			 Congress on priority for review of program countriesIt is the
			 sense of Congress that the Secretary of Homeland Security, in the process of
			 conducting evaluations of countries participating in the visa waiver program
			 under section 217 of the Immigration and Nationality Act (8 U.S.C. 1187),
			 should prioritize the reviews of countries in which circumstances indicate that
			 such a review is necessary or desirable.
			7.Expediting entry
			 for priority visitorsSection
			 7208(k)(4) of the Intelligence Reform and Terrorism Prevention Act of 2004 (8
			 U.S.C. 1365b(k)(4)) is amended to read as follows:
			
				(4)Expediting
				entry for priority visitors
					(A)In
				generalThe Secretary of Homeland Security shall expand the
				enrollment in the Global Entry Trusted Traveler Network (referred to in this
				paragraph as Global Entry) to include individuals employed by
				international organizations, selected by the Secretary, which maintain strong
				working relationships with the United States.
					(B)SponsorsAn
				individual may not be enrolled in Global Entry unless the individual is
				sponsored by—
						(i)an international
				organization selected by the Secretary under subparagraph (A); and
						(ii)the government
				that issued the passport that the individual is using to participate in Global
				Entry.
						(C)Security
				requirementsAn individual may not be enrolled in Global Entry
				unless the individual has successfully completed all applicable security
				requirements established by the Secretary, including cooperation from the
				applicable foreign government, to ensure that the individual does not pose a
				risk to the United States.
					(D)DiscretionExcept
				as provided in subparagraph (E), the Secretary shall retain unreviewable
				discretion to offer or revoke enrollment in Global Entry to any
				individual.
					(E)Ineligible
				travelersAn individual who is a citizen of a state sponsor of
				terrorism (as defined in section 301(13) of the Comprehensive Iran Sanctions,
				Accountability, and Divestment Act of 2010 (22 U.S.C. 8541(13)) may not be
				enrolled in Global
				Entry.
					.
		8.Visa
			 processing
			(a)In
			 generalNotwithstanding any other provision of law, the Secretary
			 of State shall—
				(1)require United
			 States diplomatic and consular missions—
					(A)to conduct visa
			 interviews for nonimmigrant visa applications determined to require a consular
			 interview—
						(i)not
			 later than 15 days after the date on which the applicant requests a visa
			 appointment; and
						(ii)beginning 1 year
			 after the date of the enactment of this Act, not later than 10 days after the
			 date on which the applicant requests a visa appointment; and
						(B)to adjudicate
			 nonimmigrant visa applications determined not to require a consular interview
			 not later than 10 days after the receipt of the completed application and
			 passport; and
					(2)not later than 90
			 days after the date of the enactment of this Act, submit a detailed strategic
			 plan that describes the resources needed to carry out paragraph (1)(A)(ii)
			 to—
					(A)the
			 Committee on the Judiciary of the
			 Senate;
					(B)the
			 Committee on Foreign Relations of the
			 Senate;
					(C)the
			 Committee on the Judiciary of the House of
			 Representatives; and
					(D)the
			 Committee on Foreign Affairs of the House of
			 Representatives.
					(b)Additional
			 officersThe Secretary shall use machine readable nonimmigrant
			 visa fees to hire a sufficient number of Foreign Service officers and limited
			 non-career appointment consular officers to continuously meet and maintain the
			 standards set forth in subsection (a).
			(c)Quarterly
			 reportNot later than 30 days after the end of the first full
			 quarter after the implementation of subsection (a), and not later than 30 days
			 after the end of each subsequent quarter, the Secretary shall submit a report
			 to the congressional committees set forth in subsection (a)(2) that
			 identifies—
				(1)each consular
			 post that failed to comply with the standards set forth in subsection (a)
			 during such quarter;
				(2)the cause for
			 such noncompliance; and
				(3)reforms that the
			 Secretary will be implement to comply with such standards.
				(d)Waiver
				(1)In
			 generalThe provisions under subsection (a) shall be temporarily
			 waived if a national security emergency requires the Secretary of State to
			 redistribute personnel and resources to assist the affected and surrounding
			 areas.
				(2)Reinstatement
					(A)In
			 generalExcept as provided in subparagraph (B), the provisions
			 under subsection (a) shall be reinstated not later than 1 year after the
			 national security emergency ends.
					(B)Noncompliance
			 reportIf the provisions under subsection (a) are not reinstated
			 by the deadline described in subparagraph (A), the Secretary of State shall
			 submit a report to the Committee on
			 Foreign Relations of the Senate and the
			 Committee on Foreign Affairs of the House of
			 Representatives that—
						(i)describes the
			 cause for noncompliance with the provisions under subsection (a); and
						(ii)includes a
			 detailed timeframe for compliance with such provisions.
						(e)Savings
			 provision
				(1)In
			 generalNothing in subsection (a) may be construed to affect the
			 consular officer’s authority—
					(A)to deny a visa
			 application under section 221(g) of the Immigration and Nationality Act (8
			 U.S.C. 1201(g)); or
					(B)to initiate any
			 necessary or appropriate security-related check or clearance.
					(2)Security
			 checksThe completion of a security-related check or clearance
			 shall not be subject to the time limits set forth in subsection (a).
				(f)Effective
			 dateBeginning not later than 90 days after the date of the
			 enactment of this Act, the Secretary shall be in full compliance with the
			 provisions under subsection (a)(1).
			
